In re Danny G. Sermon, applying for writs of certiorari, prohibition, mandamus and stay order. Parish of Calcasieu. No. 10,318-77.
Granted. State v. Procell, La., 365 So.2d 484, does not require a bifurcated trial if the prosecution does not seek the death penalty. Since the state and defense have agreed the death penalty will not be sought, the defendant can only receive a sentence of life imprisonment without benefit of probation, parole or suspension of sentence. Remanded for further proceedings.